76 F.3d 374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frankie Dean McFALLS, Plaintiff-Appellant,v.Birchie WARREN, Psychologist;  Martha Wright, PsychologicalIntern;  Danny Faircloth, Diagnostic Center Director;  LeeWest, Diagnostic Services Specialist;  Benny Langdon;Steven Dezern, Case Analyst;  Mel Noles, Medical Director;Gary Dixon, Warden;  Lynn C. Phillips, Director of Prisons,North Carolina Department of Corrections;  Franklin Freeman,Secretary of North Carolina Department of Corrections;Patsy E. Woodlief, Chief Diagnostic Services, North CarolinaDepartment of Corrections, Defendants-Appellees.
No. 95-7431.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 18, 1996.Decided:  Feb. 5, 1996.

Frankie Dean McFalls, Appellant Pro Se.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1988) complaint as frivolous under 28 U.S.C. § 1915 (1988).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   McFalls v. Warren, No. CA-95-78-5-F (E.D.N.C. Sept. 8, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED